COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re David A. Chaumette

Appellate case number:    01-13-00957-CV

Trial court case number: 64769

Trial court:              23rd District Court of Brazoria County

Real Party in Interest’s Motion for Rehearing is denied.



       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                   Acting for the Court

Panel consists of Chief Justice Radack and Justices Higley and Brown.


Date: March 3, 2015